Name: Commission Regulation (EEC) No 315/91 of 7 February 1991 amending Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Custom Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  economic analysis;  processed agricultural produce
 Date Published: nan

 No L 37/24 Official Journal of the European Communities 9 . 2. 91 COMMISSION REGULATION (EEC) No 315/91 of 7 February 1991 amending Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Custom Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee : HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 53/91 (2), and in particular Article 9 thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas, in order to ensure the uniform application of the combined nomenclature, there is a need to adopt provisions classifying residues from the extraction of germ of maize oil ; Whereas subheading 2306 90 91 includes only other resi ­ dues from the extraction of oil of germs of maize, ex ­ cluding products containing components from other parts of maize grains which have been added after processing and not been subjected to the oil extraction process ; Whereas it is appropriate to state precisely the scope of subheading 2306 90 91 by introducing a new Additional Note to Chapter 23 ; Article 1 1 . The following Additional Note 1 is added to Chapter 23 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 : 1 . Subheading 2306 90 91 includes only residues from the extraction of oil from the germs of maize, excluding products containing components from parts of maize grains which have been added after processing and not been subjected to the oil extrac ­ tion process. 2. Present Additional Notes 1 and 2 become, respecti ­ vely, 2 and 3 . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1991 . For the Commission Christiane SCRIVENER Member of the Commission O OJ No L 256, 7. 9 . 1987, p . 1 . O OJ No L 7, 10 . 1 . 1991 , p . 14.